t c summary opinion united_states tax_court roger k ciafre petitioner v commissioner of internal revenue respondent docket no 7052-10sl filed date roger k ciafre pro_se harry j negro for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 the notice the notice sustained the filing of a notice_of_federal_tax_lien nftl issued to petitioner pertaining to his unpaid federal_income_tax the issue for decision is whether respondent correctly sustained the filing of an nftl background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioner resided in pennsylvania when he filed his petition petitioner is an attorney and in worked for a small law firm in philadelphia petitioner was treated as an independent_contractor by the law firm petitioner timely filed his federal_income_tax return but did not remit any_tax with the return form_4340 certificate of assessments payments and other specified matters reflects that on date respondent issued petitioner a notice of an intent to levy to collect petitioner’s unpaid tax_liability for u s postal service form_3877 certified mailing list indicates that on date respondent mailed petitioner a notice_of_determination pursuant to sec_6330 on date respondent issued petitioner notice of an nftl filing concerning petitioner’s unpaid tax_liability for respondent issued petitioner a notice_of_determination dated date which sustained the filing of the nftl discussion sec_6321 imposes a lien in favor of the united_states upon all property and rights to property belonging to a person who is liable for federal taxes and neglects or refuses to pay them after notice_and_demand for payment has been made sec_6320 and b provides that a taxpayer shall be notified in writing by the commissioner of the filing of an nftl and be provided an opportunity for an administrative hearing a hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 if a taxpayer requests a hearing in a lien case the hearing is to be conducted by the appeals_office appeals sec_6320 at the hearing the appeals officer ao must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the taxpayer may raise any relevant issue with regard to the commissioner’s intended collection activities including challenges to the appropriateness of the proposed lien and collection alternatives sec_6330 a taxpayer is expected to provide all relevant information requested by appeals for its consideration of the facts and issues involved in the hearing including financial statements sec_301_6320-1 sec_301_6330-1 proced admin regs a taxpayer may raise challenges to the existence or amount of the underlying tax_liability if he or she did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax sec_6330 if a taxpayer’s underlying tax_liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_604 114_tc_176 the court will review all other determinations regarding the proposed collection for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite- a taxpayer’s claim that the limitations_period for collections has expired is a challenge to the underlying tax_liability 117_tc_127 citing macelvain v commissioner t c memo petitioner’s only argument against the nftl is that the limitations_period for collections has expired for his unpaid tax_liability petitioner is challenging his underlying tax_liability see boyd v commissioner supra pincite petitioner believes it is possible that he had a hearing for a levy in petitioner testified that i can’t say percent i never requested a hearing i f that’s what the hearing is a ten-minute phone call i mean i barely remember the one i had in yet sic alone a hearing that i might have had in respondent introduced into evidence transcripts suggesting there was a collection_due_process_hearing in date and a u s postal service form_3877 indicating that a notice_of_determination was mailed by certified mail to petitioner in date the court finds by a preponderance_of_the_evidence that petitioner had a prior opportunity to dispute his tax_liability therefore petitioner’s underlying tax_liability is not properly at issue see sec_301_6320-1 q a-e7 proced admin regs and the determination to sustain the filing of the nftl will be reviewed for abuse_of_discretion see sego v commissioner supra pincite goza v commissioner supra pincite petitioner raised no challenge to the appropriateness of the nftl filing offered no collection alternatives and provided no financial statements to the ao see sec_301_6320-1 q a- e7 e e proced admin regs 1the court recognizes that petitioner would have had no reason in to argue that the limitations_period for collection of his tax_liability had expired even were the court to consider petitioner’s argument the outcome of this case would be the same the limitations_period for collection was suspended for the period after the notice_of_determination for the levy was issued see sec_6502 and sec_6503 the nftl was issued before the limitations_period for collection expired the court finds that respondent’s determination to sustain the filing of the nftl was not an abuse_of_discretion we have considered petitioner’s arguments and to the extent not mentioned we conclude the arguments to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
